Affirmed and Memorandum Opinion filed April 20, 2006








Affirmed and Memorandum Opinion filed April 20, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00567-CV
____________
 
ARTHUR JOHNSON, Appellant
 
V.
 
ROBERT E. LINKIN, Appellee
 

 
On
Appeal from the 61st District Court
Harris
County, Texas
Trial
Court Cause No. 03-08117
 

 
M E M O R A N D U M   O
P I N I O N
Arthur Johnson filed a pro se suit on February 14, 2003.  The suit was dismissed on April 15,
2003.  Appellant timely filed a motion to
reconsider.  The trial court denied the
motion because the suit was filed after an order was entered on February 5,
2003, by Martha JHill Jameson, Judge presiding of the 164th District Court, stating
that appellant is prohibited from filing in propria persona a new litigation in
this state unless he is given prior written permission by an administrative
judge under the procedure provided in section 11.102 of the Texas Civil
Practice and Remedies Code.  The trial
court found appellant had no such permission.




We note that Johnson has been declared to be a vexatious
litigant pursuant to chapter 11 of the Texas Civil Practice and Remedies
Code.  See Johnson v.
Sepulveda, 178 S.W.3d 117, 120 (Tex. App. B Houston [14th Dist.] 2005, no pet.)
(citing Johnson v. Johnson, No. 01-03-00209-CV, 2004 WL 219795, at*1
(Tex. App. B Houston [1st Dist.] Jan. 30, 2004,
no pet.)(mem. op.); In re Johnson, No. 01-03-01229-CV; 2004 WL 36248, at
*1 (Tex. App. B Houston [1st Dist.] Jan. 7, 2004,
orig. proceeding)(mem. op); see also http://www.courts.state.tx.us/oca/vexatiousBlitigants.pdf (June 8, 2005)(listing Arthur
Johnson as a vexatious litigant)).  The
record on appeal does not establish the order of February 5, 2003, was
erroneous or that appellant had permission to file the lawsuit. 
Accordingly, the judgment of the trial court is affirmed.
 
                                                                  PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April 20, 2006.
Panel consists of Justices Hudson, Fowler, and Seymore.